Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. Regarding claims 1, 7, and 13, Applicant alleges (pg. of the Remarks) that Lo fails to teach “the additional period information identifying the replaceable sub-period within the period identified in the public MPD, and the replaceable sub-period not being identified in the public MPD.” Examiner respectfully disagrees. Lo teaches(¶0107) a cue message from the ad provider, indicating an impending ad insertion occurrence, client fetches an updated MPD that indicates a remote period with Period@xlink:href=http://adserver.com/ad1?id=$groupID$ and @xlink:actuate="onRequest," (both groupID and actuate=”onRequest” considered additional period information/values); (¶0108 and Fig. 6B) the DASH client requests dereferencing of remote Period elements by issuing an HTTP request for the URL that appears in @xlink:href and provides to the MBMS client a local groupID value of "B"; (Fig. 6B and ¶0144) the client replaces substitution parameter $groupID$ with ‘B’ it’s group value, thus generating a private MPD (since the MPD will now have information that belongs to/is for one particular group “B” that the public MPD does not have); Furthermore (¶0129, ¶0127, ¶0121) The DASH client also requests segment (i.e., replaceable sub-periods) of Period_2 (referenced by the xlink) from the MBMS client, the MBMS client redirects (i.e., the replaceable sub-period isn’t directly identified by link .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20150269629, hereinafter Lo) in view of Xu et al. (US 20150033023, hereinafter Xu.) 
Regarding claim 1, “A method of a reception apparatus for determining a replaceable sub-period of media segments, comprising: receiving, by circuitry of the reception apparatus, a public media presentation description (MPD), the public MPD identifying a period and at least one media segment to be presented during the period, the public MPD including an XLink within the period” However, Lo teaches (¶0026) techniques for targeted advertisement insertion; (¶0032) 
As to “generating, by the circuitry of the reception apparatus, a private MPD based on additional period information that is determined based on the XLink by an … application, the additional period information identifying the replaceable sub-period within the period identified in the public MPD, and the replaceable sub-period not being identified in the public MPD” Lo teaches(¶0107) a cue message from the ad provider, indicating an impending ad insertion occurrence, client fetches an updated MPD that indicates a remote period with Period@xlink:href=http://adserver.com/ad1?id=$groupID$ and @xlink:actuate="onRequest," (both groupID and actuate=”onRequest” considered additional period information/values); (¶0108 and Fig. 6B) the DASH client requests dereferencing of remote Period elements by issuing an HTTP request for the URL that appears in @xlink:href and provides to the MBMS client a local groupID value of "B"; (Fig. 6B and ¶0144) the client replaces substitution 
As to “identifying, in the private MPD by the circuitry of the reception apparatus, the replaceable sub-period within the period based on a segment number included in the private MPD and replace a media segment associated with the replaceable sub-period is replaced with a different media segment.” Lo teaches (¶0144) that period element contains references to the ad content for the duration of the Period, including Segment URL information (¶0066 and ¶0064-¶0065) DASH event mechanism enables delivery/acquisition of an updated MPD, where the updated MPD contains a remote Period element that describes the advertisement Segments to be fetched during the insertion/splice point in the program; (¶0033 and ¶0111) MPD includes a start attribute and availableStartTime attribute for each period. 
Lo does not teach that the application is “an authorized” application. However, Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the 

Regarding claim 2, “The method according to claim 1, wherein the replaceable sub-period indicates the media segment of the public MPD as a default media segment.” Lo teaches (¶0121) using a default ad.

Regarding claim 3, “The method according to claim 1, wherein the replaceable sub-period replaces one of a plurality of sub-periods of the period.” Lo teaches (Fig. 11B) requesting segments (i.e., replaceable sub-periods) of Period_2 (referenced by xlink).

Regarding claim 4, “The method according to claim 1, wherein the authorized application replaces the replaceable sub-period with a different advertisement slot.” Lo teaches (¶0107) receiving a cue message from the ad provider, indicating an impending ad insertion occurrence; (¶0139) MBMS client 308 may selectively receive one of advertisements 328A-328C to be inserted into an advertisement break

claim 5, “The method according to claim 1, further comprising: receiving a digital television signal that includes the public MPD and the at least one media segment, and downloading the authorized application from the received digital television signal or based on download information included in the received digital television signal” Lo teaches (¶0003, ¶0153-¶0154) digital video capabilities are incorporated into digital television ; (¶0098) CDN/Origin server may send the remote Period data dynamically using a DASH-specific event to trigger DASH access client 204 to acquire updates to MPD 220, which is used to acquire the remote advertisement.

Regarding claim 6, “The method according to claim 1, wherein resolution of the XLink yields at least three sub-periods including the replaceable sub-period and the at least three sub-periods replace the period.” Lo teaches (¶0118) advertisement that is inserted is selected from a group of ad1?id=A, ad1?id=B, or ad1?id=C; (¶0111-¶0113) ads a, b, and c, could be selected/presented based on the profile of the user.

Regarding claim 7, its rejection is similar to claim 1.

Regarding claim 8, its rejection is similar to claim 2.

Regarding claim 9, its rejection is similar to claim 3.

claim 10, its rejection is similar to claim 4.

Regarding claim 11, its rejection is similar to claim 5.

Regarding claim 12, its rejection is similar to claim 6.

Regarding claim 13, its rejection is similar to claim 1.

Regarding claim 14, its rejection is similar to claim 2.

Regarding claim 15, its rejection is similar to claim 3.

Regarding claim 16, its rejection is similar to claim 4.

Regarding claim 17, its rejection is similar to claim 5.

Regarding claim 18, its rejection is similar to claim 6.

Regarding claim 19, its rejection is similar to claim 1.

Regarding claim 20, “The reception apparatus according to claim 7, wherein the additional period information includes one or more period elements of the private MPD, each of the one or more period elements identifying a replaceable sub-period that is not identified in the public MPD.” Lo teaches(¶0065 and ¶0119) fetching an updated MPD that indicates a remote period with Period@xlink; (¶0144 and ¶0142) in the resolution of the XLink, MBMS client may return a remote period element customized/personalized/private (e.g., by the groupID) to the user, that period element contains references to the ad content for the duration of the Period; (¶0011 and ¶0108) a file delivery table (FDT) or Filter Description fragment including a groupIDFilter syntax element (both considered to be “additional period information that is determined based on the XLink” under the broadest reasonable interpretation) (¶0098 and ¶0103) XLink resolver retrieves data describing an appropriate remote Period from ad decision server; (¶0139) that a DASH client may send an XLink to MBMS client 308, XLink resolver 310 (a part of the MBMS client) XLink resolver may resolve the XLink; (¶0009, ¶0098) when a XLink URL is dereferenced the advertisement media data is selected from a remote location/ad decision server 208

Regarding claim 21, Ma and Lo do not teach “The reception apparatus according to claim 7, wherein the additional period information is generated by the authorized application.” However, Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the cryptographic key. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stockhammer (US 20150271237) – (¶0310) The MPD may be provided to the DASH client. For each xlink in the MPD, it may be checked if ads are added, possibly targeted to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Frank Johnson/Examiner, Art Unit 2425       
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425